--------------------------------------------------------------------------------

Final Execution Version


Exhibit 10.70


CONFIDENTIAL TREATMENT REQUESTED
UNDER 17 C.F.R. §§ 200.80(b)(4), 240.24B-2


AMENDMENT NO. 4
 
This Amendment No. 4 (the “Amendment”) to the Collaboration, License and
Development Agreement dated December 7th, 2012 (the “Agreement”), is made by and
between
 


(1)
ASTRAZENECA AB, a company incorporated in Sweden under no. 556011-7482 with its
registered office at SE-151 85 Södertälje, Sweden (“AstraZeneca”) and

 


(2)
IONIS PHARMACEUTICALS, INC., a Delaware corporation, (formally known as Isis
Pharmaceuticals, Inc.) having its principal place of business at 2855 Gazelle
Court, Carlsbad, CA 92010 (“Ionis”),

 
and is made effective as of October 18th, 2018 (the “Amendment Effective Date”).
 
Recitals
 
WHEREAS, the Parties desire to further amend and restate certain terms and
conditions of the Agreement.
 
Agreement
 
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Amendment, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, agree as follows:
 


1.
Definitions

 
Any capitalized term not separately defined in this Amendment shall have the
meaning ascribed to it in the Agreement.
 


2.
Modifications

 
Section 7.1.1 of the Agreement is hereby deleted in its entirety and replaced by
the following:



--------------------------------------------------------------------------------

Final Execution Version
 
“7.1.1. Integrated Product Plans.  AstraZeneca will prepare a Development and
global integrated Product plan or a comparable document consistent with
AstraZeneca’s then current internal practices for AstraZeneca’s internal
programs outlining key aspects of the Development of each Product licensed by
AstraZeneca under Section 6.1.1, Section 6.1.2 and Section 6.1.3 through all
Approvals as well as, as Development proceeds and when such information is
available, key aspects of worldwide regulatory strategy, pricing and market
access strategy, market launch, and Commercialization (each plan or other such
document, an “Integrated Development Plan” or “IDP”).  On a Product-by-Product
basis, for each Product licensed by AstraZeneca under Section 6.1.1, Section
6.1.2 or Section 6.1.3, as the case may be, AstraZeneca will prepare each IDP no
later than [***] for such Product, and the IDP will contain high level
information consistent with AstraZeneca’s development and commercialization
plans for its similar products at similar stages of development and
commercialization in the same AstraZeneca franchise, including material updates,
timelines, goals, and the criteria AstraZeneca will use to make internal
decisions relating to the Product, provided however that it will be at
AstraZeneca’s sole discretion whether to and in what format to provide any
information which (i) AstraZeneca is required not to share even under
confidentiality pursuant to restrictions imposed by any Third Party, or (ii)
contains AstraZeneca Confidential Information regarding the use of AstraZeneca’s
other portfolio compounds used alone or in combination with other AstraZeneca or
Third Party products.  Once AstraZeneca has prepared an IDP, AstraZeneca will
update it consistent with AstraZeneca’s standard practice (including if the IDP
is updated and presented to an AstraZeneca internal committee) but at least
Annually and will provide such updates to Ionis.  AstraZeneca and Ionis will
meet (through the JSC or as the Parties may otherwise agree) on a yearly basis
to discuss the draft of the IDP and AstraZeneca will consider, in good faith,
any proposals and comments made by Ionis for incorporation in the final IDP. 
AstraZeneca and Ionis will [***], to discuss the status of execution of the
IDP.  Additionally, subject to any restrictions imposed by any Third Party,
AstraZeneca may provide more frequent updates in the case of extraordinary
material events (e.g. approvals, regulatory feedback, etc.) as deemed
appropriate by AstraZeneca.  For the avoidance of doubt, information provided by
AstraZeneca to Ionis pursuant to this Section 7.1.1 shall be treated by Ionis as
AstraZeneca’s Confidential Information subject to the provisions in Article 13. 
Notwithstanding the foregoing, on a Gene Target-by-Gene Target basis,
AstraZeneca’s obligations to provide Ionis with information or reports under
this Section 7.1.1 will terminate if Ionis independently or for or with an
Affiliate or Third Party engages in any activity to discover, research or
develop an ASO designed to bind to the RNA that encodes such Gene Target in the
Field other than in the course of performing its obligations under, or to the
extent permitted by, this Agreement.”
 


3.
Amendment Effective Date

 
This Amendment shall become effective on the Amendment Effective Date.
 


4.
Entire Agreement

 
This Amendment, together with the Agreement, constitutes the entire agreement
between the Parties with respect to the subject matter of the Agreement.  The
Agreement together with this Amendment and any prior Amendments thereto
supersedes all prior agreements, whether written or oral, with respect to the
subject matter of the Agreement, as amended.  Each Party confirms that it is not
relying on any representations, warranties, or covenants of the Party except as
specifically set out in the Agreement as amended.  Nothing in this Amendment is
intended to limit or exclude any liability or fraud.  The Parties hereby agree
that subject to the modifications specifically stated in this Amendment, all
other terms and conditions of the Agreement shall remain in full force and
effect.
 


5.
Execution

 
THIS AMENDMENT IS EXECUTED by the authorized representatives of the Parties as
of the date first written above.
 

 
ASTRAZENECA AB (publ.)
 
IONIS PHARMACEUTICALS, INC.
               
Signature:
/s/ Regina Fritsche Danielson
 
Signature:
 
/s/ Brett Monia
                 
Name:
Regina Fritsche Danielson
 
Name:
Brett Monia
                 
Title:
VP and Head of IMED CVRM
 
Title:
Chief Operating Officer
 






--------------------------------------------------------------------------------